Citation Nr: 1753354	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-07 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1967 to December 1968. He served in the Republic of Vietnam and his military decorations include the Vietnam Service Medal and Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Hartford, Connecticut Regional Office (RO).

In April 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference during a Board hearing. During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claim. Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A hearing transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board has determined that additional development is necessary prior to appellate review and the case is REMANDED for the following actions:

1. Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his claimed skin disorder that is not already in VA's possession. In particular, the Veteran should attempt to either provide the records of "Dr. Barbazol," or provide the RO with sufficient information to locate the physician, and an authorization for release of information to obtain the physician's records.

2. Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his skin disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided. The examiner must respond to the following inquiries:

Does the Veteran have a current diagnosis of tinea cruris?

If the Veteran has a current diagnosis of tinea cruris, did the Veteran's exposure to an herbicide agent or any incident of service in Vietnam, including climate changes cause the disorder?

If the Veteran has a current diagnosis of tinea cruris, what is the likelihood that the disorder was present since Vietnam service, however waxing and waning in occurring?

Although the examiner must review the VBMS file, his or her attention is drawn to the following:

* BECAUSE THE VETERAN SERVED IN COMBAT, THE LAW PRESUMES HIS ACCOUNT OF HAVING "JUNGLE ROT" AT ONE OR MORE TIMES WHILE IN VIETNAM IS CREDIBLE.

* However, relevant to the question of a continuing dermatological disorder, the Veteran's service treatment records include a December 1968 separation medical examination report and medical history report indicate no treatment or complaints for any skin disorder. 

* In a September 2006 private treatment record, Dr. Olsen's review of systems noted that the Veteran's skin was WNL (within normal limits).

* In a February 2007 private treatment record, Dr. Olsen's "Adult Comprehensive Exam" report indicated no abnormalities as to the Veteran's skin.
* 
* In a December 2009 private treatment record, Dr. Olsen noted that the Veteran has a "rash on shaft" under the "skin" section of the adult comprehensive examination. 

* In a December 2012 letter, Dr. Olsen diagnosed the Veteran with tinea crura, and stated that the Veteran had this recurrent fungus since Vietnam in 1968 and must apply clotrimazole to his groin every day.

* VA treatment records dated June 2012 to January 2014 that indicate no complaints or treatment for any skin disorder.

* In an April 2015 letter, Dr. Olsen opined that the Veteran's "groin fungus" is caused by his exposure to a hot and wet climate during service in Vietnam.

2. Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




